Exhibit 10.26

THIRD AMENDMENT TO

ATWOOD OCEANICS BENEFIT EQUALIZATION PLAN

THIS AMENDMENT, by Atwood Oceanics, Inc., a Texas corporation (the “Sponsor”),

W I T N E S S E T H:

WHEREAS, the Sponsor has previously executed the Plan known as “Atwood Oceanics
Benefit Equalization Plan” (the “Plan”);

WHEREAS the Sponsor has the right to amend the Plan; and

WHEREAS, the Sponsor has determined that the Plan should be amended in the
manner hereinafter set forth;

NOW, THEREFORE, the Plan is amended as follows:

1. The recitals are amended in their entirety to read as follows:

WHEREAS, the Sponsor desires to establish a program that will compensate for
certain limits on elective deferrals and employer matching contributions imposed
on certain executives and other highly compensated managers under the Atwood
Oceanics Retirement Plan and the Atwood Oceanics Pacific Retirement Plan;

WHEREAS, the Sponsor desires to provide the opportunity for certain executives
and other highly compensated managers to accumulate supplemental funds for
retirement or special needs prior to retirement through the deferral of portions
of their compensation; and

WHEREAS, the plan hereby established is intended to constitute an unfunded plan
of deferred compensation for a select group of management or highly compensated
employees;

2. Section 3.1 is amended, effective January 1, 2005, in its entirety to read as
follows:

3.1 Deferral Agreements. A Deferral Agreement shall be an agreement in a form
satisfactory to the Administrative Committee to prospectively receive one or
more items of compensation from the Employer in a reduced amount and to have the
Administrative Committee credit an amount equal to the amount of the reduction
to the Member’s Account. The Deferral Agreement shall specify (i) whether any
amounts shall be deferred under this Plan as 401(k) Spillover Deferrals, and
(ii) the amount, if any, of the Member’s Regular Deferral. Any such Deferral
Agreement shall be revocable or irrevocable in accordance with its terms,
provided that no revocation shall be effective prior to the Deferral Agreement
Effective Date that would apply if the revocation were treated as a new Deferral
Agreement or permit payment to the Member of any amount deferred prior to the
date of revocation. A Member shall be entitled to prospectively modify his
Deferral Agreement at least once a year. The Administrative Committee shall
establish and announce to the Members the rules governing the administration of
Elective Deferrals, including any limitations upon the amount that may be
deferred and the procedures for and any limitations upon a Member’s right to
revoke or change his designation. Elective Deferrals may be made by periodic
payroll deductions or by other methods, as determined from time to time by the
Administrative Committee.

 

1



--------------------------------------------------------------------------------

3. Section 9.1 is amended, effective December 1, 2008, in its entirety to read
as follows:

9.1 Sponsor’s Right to Amend. Subject to the limitations prescribed by
Section 9.2, the Sponsor may at any time and from time to time modify or amend
the Plan in whole or in part. In addition, the President of the Sponsor may at
any time and from time to time modify or amend the Plan in any manner that is
not expected to substantially increase the number of Members, materially
increase the administrative costs of the Plan, or have a material financial
effect on any Employer. Any amendment shall be made by an instrument in writing,
executed by the appropriate officer, setting forth the nature of the amendment
and its effective date.

IN WITNESS WHEREOF, Atwood Oceanics, Inc. has executed this Amendment this 4th
day of December, 2008 to be effective October 1, 2008, except as otherwise
specified or as otherwise required to comply with applicable provisions of the
Code, any statute amending the Code, or any other applicable statute,
regulation, or ruling.

 

ATWOOD OCEANICS, INC. By   /s/ John Irwin   President

 

2